Citation Nr: 0701487	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  95-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1965 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision.  This matter 
was previously remanded by the Board in April 1997, September 
1998, August 2004, and March 2006.  


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran has PTSD related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2003, September 
2004, and April 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . .  

B.  The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways:  (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
. .  (2) recurrent distressing dreams of the 
event. . .  (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D.  Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

In this case, in the March 2006 remand, the Board noted that 
the following stressors have been verified:  

1) The veteran conducted perimeter guard duty during 
which he sustained enemy attacks to include receiving 
small arms fire and witnessing U. S. aircraft attack 
enemy soldiers.

2) His base camp was subjected to enemy rocket and 
mortar attack that resulted in killed and wounded U. S. 
soldiers and destruction of military facilities.

3) That while driving in military conveys he witnessed 
the destruction of a Vietnamese bus by enemy fire and 
the death of Vietnamese civilians, to include children.

4) That he witnessed dead bodies along roads in Vietnam 
while driving in military convoys.

However, the crux of this case is whether the veteran has 
PTSD.  The veteran received multiple VA examinations that 
diagnosed PTSD based on the veteran's claimed experiences in 
Vietnam.  Such diagnoses were given during a hospitalization 
in October 1992, and during VA psychiatric examinations in 
January 1993 and July 1997.  It is noted that the July 1997 
examiner reviewed the veteran's medical history in his claims 
file in making this diagnosis.  The examiner indicated that 
"it was hard to get any stressors from [the veteran] as 
though he has tried to put it out of his mind and did not 
want to be reminded of it..."  The July 2002 VA examiner noted 
that it had been difficult to elicit any stressors from the 
veteran and determined that there were insufficient symptoms 
to render a diagnosis for PTSD (this examiner also noted that 
the AOJ had failed to provide any list of verified 
stressors).   The July 2003 examiner was the same healthcare 
professional that had conducted the July 2002 examination and 
came to the same conclusions.  A different psychiatrist 
performed the August 2003 examination; the only stressor 
elicited from the veteran during this examination was the 
post-service shooting death of the veteran's brother.  The 
veteran's current psychiatric problems were attributed to 
alcohol abuse/dependence and a possible personality disorder.  
He noted that the veteran's symptomatology did not meet the 
criteria for a diagnosis of PTSD.  This examiner conducted a 
review of the evidence in the claims file and he noted that 
prior examiners had diagnosed PTSD, but failed to provide any 
significant reasons and bases to resolve the conflicting 
diagnoses and opinions.

Most recently, pursuant to the Board's March 2006 remand 
which had also verified the veteran's stressors as noted 
above, the veteran was afforded another PTSD examination in 
May 2006.  The same examiner who had previously examined the 
veteran in January 1993, July 2002, and July 2003 conducted 
the examination.  Upon examination of the veteran and review 
of the claims folder prior to the examination, the examiner 
noted that a diagnosis of PTSD was not found.  He commented 
that he could not elicit from the veteran reports of 
nightmares related to a traumatic episode nor of intrusive 
thoughts related to his verified stressors.  The examiner 
further noted that there was absolutely nothing that the 
veteran reported that was consistent with usual reports by 
individuals with PTSD.  Additionally, the examiner noted that 
he did not find evidence of post-military stressors to 
account for his PTSD symptoms.  The examiner concluded that 
the veteran may meet the criteria for other psychiatric 
disorders.  

Subsequently, a July 2006 VA examination report noted that 
the veteran most likely had some kind of mood disorder or 
personality change, the etiology of which could not be 
determined without resorting to speculation.  The examiner 
commented that he could not find any specific service-related 
circumstance or event that clearly suggested any relationship 
to the veteran's current problems.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the most recent VA examination reports 
(July 2002, July 2003, August 2003, and May 2006) are more 
probative than the earlier findings of PTSD.  These reports 
are more current and are based upon a thorough review of the 
veteran's claims folder.  The May 2006 report is based upon 
the verified stressors.  Also, examination reports over the 
last four years are consistent in their diagnoses that PTSD 
was not found.  While the same examiner conducted 
examinations in January 1993, he later found in July 2002, 
July 2003, and July 2006 that PTSD was not found.  It should 
also be noted that a different examiner conducted the August 
2003 but came to the same conclusion as the other examiner.  
Also, there are no current diagnoses of PTSD from other 
mental health examinations or treatment records.  Therefore, 
the preponderance of the evidence is against finding that the 
veteran has PTSD.     

While the veteran's stressors have been verified, a clear 
preponderance of the evidence is against a finding that the 
veteran has PTSD in accordance with DSM-IV.  Also, there is 
no link between current symptomatology and verified 
stressors.  Therefore, the criteria for PTSD are not met.  

While the veteran has suggested that he has PTSD related to 
service, as a lay person, he has no competence to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran has  
PTSD related to service.  When the preponderance of evidence 
is against a claim, it must be denied.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
       

ORDER

Service connection for PTSD is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


